Citation Nr: 0522054	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1946 until 
January 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

Since the time of the July 2000 rating disease, the claims 
folder has been transferred to the RO in Huntington, West 
Virginia.

This matter was previously before the Board in April 2004.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  In an October 1994 Board decision, service connection for 
a skin disability was denied.

2.  The evidence added to the record since October 1994, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1994 Board decision denying the veteran's 
claim of entitlement to service connection for a skin 
disability is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 
2002).

2.  The evidence received subsequent to the October 1994 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. § 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2004 and April 2005 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains a 
morning report dated in December 1946, as well as the 
veteran's January 1947 separation examination.  The record 
indicates that the remainder of the veteran's service medical 
records are presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  A December 2004 
request for records from the Surgeon General's Office yielded 
a negative response.  

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO to obtain any available service 
documents.  It is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Further regarding the duty to assist, the evidence of record 
includes reports of VA post service treatment and 
examination.  While a May 2005 communication suggests further 
records may exist to show continued treatment for jungle rot 
of the feet, the Board notes that such would be duplicative 
of the VA records already contained in the file.  

A review of the claims file further reveals that attempts 
were made to procure treatment reports from Dr. R. A. B.  
However, that physician responded back in April 1993, 
indicating that no records were available.  More recently, in 
a May 2004 communication, the veteran mentioned two other 
private physicians who treated him for a skin condition 
following service.  However, he indicated that both doctors 
were deceased.  Given this fact, and considering that such 
treatment may have occurred as much as half a century ago, 
the Board again finds that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   Soyini, 540, 546 (1991).  This is especially so in 
a case such as this, where the matter has been previously 
remanded by the Board.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing in such documents to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law, 
as outlined above, remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Discussion

The veteran initially raised a claim of entitlement to 
service connection for a skin condition in January 1992.  
That claim was denied in a June 1992 rating decision.  An 
appeal followed, culminating in an October 1994 denial by the 
Board.  The evidence of record at that time included the 
veteran's separation examination, VA outpatient treatment 
records dated in 1992, and a VA discharge summary dated in 
January and February 1992.  

After considering the above evidence, the Board denied the 
claim based on the absence of dermatological disability in 
the January 1947 separation examination and the absence of 
any manifestations of a skin disorder until 45 years after 
discharge.   

In May 2000, the veteran requested that his claim of 
entitlement to service connection for a skin disability be 
reopened.  A July 2000 decision denied the request.  An 
appeal was perfected with the RO's receipt of a VA Form 9 in 
September 2000.  

Subsequent to the last final Board decision in October 1994, 
the additional evidence added to the claims folder consists 
of reports of VA treatment and examination dated from 1993 to 
2004, including a report of VA examination in March 1995, VA 
outpatient treatment reports dated in 2002 and 2003, and a VA 
examination report dated in March 2002.  Furthermore, a 
morning report from December 1946 has also been associated 
with the claims folder subsequent to the last final Board 
denial in October 1994.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
post service clinical evidence submitted subsequent to the 
last final prior denial by the Board in October 1994, while 
not previously of record, merely demonstrate a current 
disability without a clinical opinion as to etiology.  The 
December 1946 morning report does not reference treatment for 
a skin disability.  As such was already established by 
evidence at the time of the October 1994 Board decision, 
these records are cumulative and redundant, and are not 
"new" under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the October 
1994 Board decision do not support the veteran's contention 
that his current skin disability is causally related to 
service.  To be material, the evidence must be (a) relevant 
in that it bears directly and substantially on the matter 
under consideration, and (b) so significant, either by itself 
or with other evidence, that it must be considered in order 
to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the Board's denial in 1994 
was that there was a lack of competent medical evidence 
linking the veteran's post-service skin disability to disease 
or injury incurred during service.  That evidence remains 
lacking in this case.  As the additional evidence does not 
address the issue of nexus, it does not bear directly and 
substantially upon the specific matter under consideration, 
and as such, the evidence is not "material" under 38 C.F.R. 
§ 3.156(a).  

It is also noted that the evidence added to the record 
subsequent to the last final Board decision in October 1994 
includes the veteran's own contentions.  In such statements, 
the veteran expressed the belief that his current skin 
disability is causally related to service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, such contentions do not constitute 
material evidence under 38 C.F.R. § 3.156(a).  

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a skin disability.  Indeed, there 
was no medical evidence in October 1994 indicating that the 
post-service skin disorder was related to the appellant's 
military service, and there remains a lack of such evidence.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a skin disability is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


